Cook, J.,
delivered the opinion of the court.
Appellant was, by order of the circuit judge in vacation, committed to the county jail for his default in making a bond which the circuit court had theretofore ordered him to make as a part of its judgment in bastardy proceedings instituted against him by the mother of his bastard child. Appellant sued out a writ of habeas corpus returnable to the chancellor, and upon the hearing the chancellor declined to grant relief, but remanded appellant to the custody of the sheriff to await the order of the circuit court.
It will be noted that the relator was deprived of his liberty upon the order of a circuit judge made in vacation, because the relator had failed to comply with the judgment of the circuit court requiring relator, as defendant in bastardy proceedings, to make a bond conditioned to pay the plaintiff the judgment rendered against defendant in said bastardy proceedings. The vacation judgment of the circuit judge was a nullity. We can find nothing in the statutes authorizing the circuit judge in vacation to render the judgment in question, and he has no such authority without statute. Section 283, Code 1906, confers upon, the judge in vacation the power to discharge persons confined in' jail for failure to give bond for the support of bastards, and this section is the full limit of his powers in the premises.
The relator was illegally deprived of his liberty, and the chancellor should have ordered bim discharged.
Judgment will be entered here reversing the chancellor and discharging appellant.

Reversed.